DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed on 05/16/2022 has been entered. 
Claims 1, 3-5 and 10-11 are amended.
Claims 2, 6-8 and 12-20 are cancelled.
Claims 21-31 are new.
Claims 1, 3-5, 9-11 and 21-31 are pending of which claims 1, 21 and 28 are independent claims.

Response to Arguments
The applicant's arguments filed on 05/16/2022 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 9-11 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (Pub. No.: US 2017/0150305, hereinafter Chaudhri) in view of NOVICOV (Pub. No.: US 2015/0215292) and Jooste (Pub. No.: US 2015/0170504).
Regarding claim 1: Chaudhri discloses An authentication method carried out by a wearable device and a mobile device, comprising:
establishing a wireless communication between the mobile device and the wearable device during a pairing procedure (Chaudhri - [0052]: wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a “host device”), such as a smart phone, other mobile phone);
after the pairing procedure, detecting, by the wearable device, a proximity between the mobile device and the wearable device (Chaudhri - [0168]: At block 2004, host device 102 can determine whether wearable device 100 is currently in close proximity to host device 102. See also [0169]) by comparing mobile device position information and wearable device position information ([0145]: Fig. 17, if wearable device 100 is a wrist-worn device and host device 102 is a mobile device that would typically be operated while held in a user's hand, it is likely that a user wearing wearable device 100 and operating host device 102 would bring the two devices to within 30 or 60 centimeters of each other. Accordingly, some embodiments can define a threshold distance for close proximity); 
However, Chaudhri doesn’t explicitly teach but NOVICOV discloses:
agreeing, by the mobile device and the wearable device, on authentication data during the pairing procedure, the authentication data including a symmetric key (NOVICOV - [0055]: Pairing can be achieved using a public key exchange protocol. The current implementation employs the basic Diffie-Hellman key exchange protocol); 
encrypting, by the mobile device, private data using private keys during the pairing procedure (NOVICOV - [0054]: Pairing in this application means that a mobile device has computed a secret key for securely exchanging encrypted information with another mobile device); 
sending, by the wearable device, the symmetric key to the mobile device based on the detected proximity (NOVICOV - [0036]: securely mediating a shared secret key that is pairwise unique to connections between mobile devices); 
granting, by the mobile device, the wearable device access to the mobile device based on authentication of the symmetric key (NOVICOV - [0038]: a visual trait on the connected mobile devices, derived from the shared secret key unique to the pairwise connection between the mobile devices … If the visual traits match, matching is confirmed and data transfer can proceed securely); and 
decrypting, by the mobile device, the encrypted private keys using the symmetric key based on the authentication of the symmetric key in order to decrypt the encrypted private data (NOVICOV - [0090]: If these two conditions are met, Device B decrypts the data with the secret key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chaudhri with NOVICOV so that data transmission between two devices are encrypted and data access is granted after authentication. The modification would have allowed the system to increase security. 
However, the combination of Chaudhri and NOVICOV doesn’t explicitly teach but Jooste discloses at least one of the mobile device position information and the wearable device position information being based on an inertial navigation system calculation (Jooste  - [0032]: Location determining system 320 may be … inertial navigation systems).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chaudhri and NOVICOV with Jooste so that inertial navigation system is used to determine device position. 
Regarding claim 3: Chaudhri as modified discloses wherein at least one of the mobile device position information and the wearable device position information is based on at least one of acceleration information, gyroscope information and magnetometer information (Chaudhri - [0081]: accelerometer 242 can sense acceleration (relative to freefall) along one or more axes, e.g., using piezoelectric or other components in conjunction with associated electronics to produce a signal. Magnetometer 244 can sense an ambient magnetic field (e.g., Earth's magnetic field) and generate a corresponding electrical signal, which can be interpreted as a compass direction. Gyroscopic sensor 246 can sense rotational motion in one or more directions).
Regarding claim 4: Chaudhri as modified discloses wherein comparing the mobile device position information and the wearable device position information includes determining a deviation between the mobile device position information and the wearable device position information (Chaudhri - [0146]: either of host device 102 or wearable device 100 can perform the distance estimation and determine whether the other of wearable device 100 or host device 102 is in close proximity at any given time).
Regarding claim 5: Chaudhri as modified discloses wherein the proximity is not detected in a case where the deviation exceeds a predetermined threshold (Chaudhri - [0145]: threshold distances can also be specified. Whether two devices are in close proximity can be determined by comparing the threshold distance to an estimated distance between the device). 
Regarding claim 9: Chaudhri as modified discloses further comprising detecting whether wearing of the wearable device by a user has been interrupted (Chaudhri - [0060]: Wearable device 100 can operate differently depending on whether it is currently being worn or not. For example, wearable device 100 can inactivate various user interface and/or RF interface components when it is not being worn).
Regarding claim 10: Chaudhri as modified discloses wherein the wireless communication between the mobile device and the wearable device is restricted in response to said detecting that the wearing of the wearable device has been interrupted (Chaudhri - [0060]: wearable device 100 can inactivate various user interface and/or RF interface components when it is not being worn).
Regarding claim 11: Chaudhri as modified discloses wherein the authentication data stored in a storage of the wearable device and are deleted in response to detecting that the wearing of the wearable device has been interrupted (Chaudhri - [0214]: a user interface can be provided on wearable device 100 and/or a host device that allows a user to change or clear the assigned user ID, or the assigned user ID can be automatically cleared in response to events such as the user taking off wearable device 100).
Regarding claims 21-27: Claims are directed to computer readable medium claims and do not teach or further define over the limitations recited in claims 1, 3-5 and 9-11. Therefore, claims 21-27 are also rejected for similar reasons set forth in claims 13, 3-5 and 9-11. 
Regarding claims 28-31: Claims are directed to apparatus/device claims and do not teach or further define over the limitations recited in claims 1, 3-5 and 9-11. Therefore, claims 28-31 are also rejected for similar reasons set forth in claims 1, 3-5 and 9-11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dermu (Pub. No.: US 2015/0058942) - Accessing a Primary Device Using a Wearable Device and a Wireless Link
Acer et al. (Pub. No.: US  2017/0235369) - User-wearable device and system for personal computing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437